              Case 1:19-cv-01203-BAH Document 36 Filed 03/19/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

DANIEL WARREN,                                        )
                                                      )
                  Plaintiff,                          )
                                                      )
         v.                                           )        Civil Action No. 19-1203 (BAH)
                                                      )        Chief Judge Beryl A. Howell
                                                      )
SECURITIES AND EXCHANGE                               )
COMMISSION,                                           )
                                                      )
                  Defendant.                          )


                                     MEMORANDUM AND ORDER

         Plaintiff, Daniel Warren, filed this lawsuit under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, to compel disclosure of records from defendant the Securities and

Exchange Commission (SEC). Pending is the SEC’s Renewed Motion for Summary Judgment,

ECF No. 29, to which plaintiff filed no opposition, even after an extension of time to so file, see

Order (Oct. 2, 2020), ECF No. 30 (advising plaintiff to respond by November 16, 2020, and

cautioning that defendant’s unrefuted assertions may be treated as conceded); Minute Order

(Nov. 23, 2020) (extending plaintiff’s deadline to December 30, 2020). 1 For the reasons

explained below, the SEC’s motion is granted.

I. BACKGROUND

         Plaintiff requested “all . . . documentation in relation to and assigned to CUSIP#

722005196; PIMCO Bond International Fund Unhedged; Symbol PFUAX, inception date

September 3, 2004, net asset as of October 31, 2018 is $1,279,000,000.00.” Mem. and Order at



1
         On November 19, 2020, in response to plaintiff’s motion to extend the initial filing deadline, the SEC mailed
the renewed motion for summary judgment to plaintiff’s current address of record. See Not. of Service on Pl. at New
Address, ECF No. 35.

                                                          1
           Case 1:19-cv-01203-BAH Document 36 Filed 03/19/21 Page 2 of 3




1, ECF No. 27 (hereafter “Order”) (record citations omitted). He listed 22 categories of

documents. Id. at 3. The SEC referred plaintiff to its website as a possible location for certain

records but otherwise produced no records. See id.

        During the course of this litigation, plaintiff narrowed his request to three of the 22

categories. See id. at 7. On the initial round of summary judgment briefing, the SEC asserted

that its disclosure obligations were satisfied through provision of the website link where certain

responsive records were accessible, and the conduct of an adequate search. The Court disagreed

with both assertions and denied summary judgment without prejudice. See id. at 8 (finding no

showing that the responsive records fit within the statutory categories that may be made available

only electronically); id. at 10 (noting the declarant’s failure to identify the search terms, describe

the SEC’s record systems and retrieval methods, and state that all filing systems likely to locate

responsive records were searched).

II. DISCUSSION

        The uncontested supplemental record demonstrates the SEC’s compliance with FOIA and

entitlement to summary judgment. 2 The SEC’s declarant adequately explains why “EDGAR is

the only SEC filing system that is likely to contain all” responsive records. Decl. of Brent Fields

¶ 9, ECF No. 29-2. 3 The declarant also describes the search terms and methodology utilized to

locate 186 documents responsive to plaintiff’s narrowed request. See id. ¶ 10. Finally, the SEC

represents (1) that pursuant to regulation, it has provided plaintiff without charge 100 pages of


2
          When, as here, a motion for summary judgment is uncontested, it may not be granted as conceded. See
Winston & Strawn, LLP v. McLean, 843 F.3d 503, 509 (D.C. Cir. 2016). Instead, the uncontested facts may be
assumed as admitted and then summary judgment entered “if, after fully considering the merits of the motion, [the
court] finds that it is warranted.” Id. at 507-08 (citing Fed. R. Civ. P. 56(e)(3)).
3
         EDGAR is an acronym for the SEC’s Electronic Data Gathering, Analysis, and Retrieval system, which
“performs automated collection, validation, indexing, acceptance, and forwarding of submissions by companies and
others who are required by law to file forms with the [SEC].”
https://www.sec.gov/edgar/searchedgar/aboutedgar.htm.

                                                       2
           Case 1:19-cv-01203-BAH Document 36 Filed 03/19/21 Page 3 of 3




documents believed responsive to his request; (2) if those disclosures are not responsive, the

SEC will provide 100 other pages without charge; and (3) that plaintiff may obtain any

additional documents subject to his paying (or agreeing to pay) a duplication fee set by

regulation. See Def.’s Mem. at 6-7, ECF No. 29-1. 4

III. CONCLUSION AND ORDER

         For the foregoing reasons, it is hereby

         ORDERED that Defendant’s Renewed Motion for Summary Judgment, ECF No. 29, is

GRANTED; it is further

         ORDERED that judgment is entered for the defendant; and it is further

         ORDERED that the Clerk of the Court is directed to close this case.

         This is a final and appealable Order.

                                                                   /s/ Beryl A. Howell
                                                                      CHIEF JUDGE
DATE: March 19, 2021




4
         The SEC’s uncertainty about the records plaintiff truly seeks is well grounded in plaintiff’s unwillingness to
accept that the CUSIP number referenced in the FOIA request is assigned to the investment fund named in the request.
See Order at 6-7 (finding untenable plaintiff’s position that the SEC had misconstrued the FOIA request); see also
Stmt. of Material Facts Not in Genuine Dispute ¶ 11 (plaintiff “stated that he did not want any of the documents the
SEC had identified” as responsive to his request) and Def.’s Ex., ECF No. 17-3 at 35 (explaining to plaintiff that the
requested “CUSIP number 722005196 is the CUSIP number for PIMCO International Bond Fund (Unhedged), and
the FOIA Office provided information related to the securities of PIMCO International Bond Fund (Unhedged)”)
(emphasis added)).


                                                          3
